Exhibit 10.11(a)

AMENDMENT AND JOINDER TO GAS GATHERING AGREEMENTS

THIS AMENDMENT AND JOINDER TO GAS GATHERING AGREEMENTS (this “Amendment”) is
made as of December 18, 2006, among Atlas Pipeline Partners, L.P., a Delaware
limited partnership, and Atlas Pipeline Operating Partnership, L.P., a Delaware
limited partnership (collectively, “Gatherer”), Atlas America, Inc., a Delaware
corporation (“Atlas America”), Resource Energy, LLC, a Delaware limited
liability company (formerly Resource Energy, Inc., “Resource Energy”), Viking
Resources, LLC, a Pennsylvania limited liability company (formerly Viking
Resources Corporation, “Viking Resources”), Atlas Noble, LLC, a Delaware limited
liability company (formerly Atlas Noble Corporation, “Atlas Noble”), Atlas
Resources, LLC, a Pennsylvania limited liability company (formerly Atlas
Resources, Inc., “Atlas Resources”), Atlas America, LLC, a Pennsylvania limited
liability company (formerly Atlas America, Inc., “Atlas PA”), Atlas Energy
Resources, LLC, a Delaware limited liability company (“Atlas Energy”), and Atlas
Energy Operating Company, LLC, a Delaware limited liability company (“Energy
Operating”).

RECITALS

A. Gatherer and Atlas America, Resource Energy and Viking Resources are parties
to the Master Natural Gas Gathering Agreement dated February 2, 2000 (as amended
as of October 25, 2005, the “2000 Gathering Agreement”) and desire to amend the
same in accordance with the terms hereof.

B. Gatherer and Atlas America (as successor to Atlas Energy Group, Inc.), Atlas
Resources, Atlas Noble, Resource Energy and Viking Resources are parties to the
Natural Gas Gathering Agreement dated January 1, 2002 (as amended as of
October 25, 2005, the “2002 Gathering Agreement” and with the 2000 Gathering
Agreement, the “Gathering Agreements”) and desire to amend the same in
accordance with the terms hereof.

C. Atlas America has formed Atlas Energy and Energy Operating for the purpose of
facilitating the initial public offering of Atlas Energy and, pursuant to the
Contribution and Assumption Agreement of even date herewith, is transferring all
of the issued and outstanding member interests in Resource Energy, Viking
Resources, Atlas Noble, Atlas Resources and Atlas PA to Energy Operating, and
the parties hereto wish to join Atlas Energy and Energy Operating to the
Gathering Agreements.

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the parties
agree as follows:

1. Joinder in the Gathering Agreements. Effective as of the date hereof, each of
Atlas Energy and Energy Operating hereby joins each of the Gathering Agreements
and accepts and agrees to be bound as a “Shipper” thereunder with respect to all
of the terms and conditions thereof, and Gatherer hereby consents to such
joinder and agrees that Atlas Energy and Energy Operating are parties to the
Gathering Agreements as the Shipper thereunder.



--------------------------------------------------------------------------------

2. Removal of Atlas America from and Joinder of Atlas PA to the 2002 Gathering
Agreement. Effective as of the date hereof, Atlas America is hereby removed as a
party to the 2002 Gathering Agreement and shall have no further rights or
obligations thereunder. Atlas PA hereby joins the 2002 Gathering Agreement and
agrees to be bound as a “Shipper” thereunder with respect to all of the terms
and conditions thereof, and Gatherer hereby consents to such joinder and agrees
that Atlas PA is party to the 2002 Gathering Agreement as the Shipper
thereunder.

3. Definition of “Investment Program.” The definition of “Investment Program”
set forth in the 2000 Gathering Agreement is hereby amended and restated in its
entirety as follows:

“Investment Program” means a Person principally engaged in the drilling of
natural gas and oil wells for which Shipper or direct or indirect subsidiary of
Shipper acts as a general partner, managing partner or manager and the
securities of which have been offered and sold to investors.

4. Other Terms of Gathering Agreements. Except as otherwise expressly provided
herein, the Gathering Agreements are not amended, modified or affected by this
Amendment.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Amendment by facsimile shall be equally as
effective as delivery of a manually executed counterpart of this Amendment.

[Signatures appear on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

 

Shipper: ATLAS AMERICA, INC. By:  

 

Name:   Its:   ATLAS ENERGY RESOURCES, LLC By:  

 

Name:   Its:   ATLAS ENERGY OPERATING COMPANY, LLC By:   Atlas Energy Resources,
LLC, its sole member By:  

 

Name:   Its:   RESOURCE ENERGY, LLC By:  

Atlas Energy Operating Company, LLC, its sole member

By:   Atlas Energy Resources, LLC, its sole member By:  

 

Name:   Its:  

 

3



--------------------------------------------------------------------------------

VIKING RESOURCES, LLC By:  

Atlas Energy Operating Company, LLC, its sole member

By:   Atlas Energy Resources, LLC, its sole member By:  

 

Name:   Its:   ATLAS NOBLE, LLC By:  

Atlas Energy Operating Company, LLC, its sole member

By:   Atlas Energy Resources, LLC, its sole member By:  

 

Name:   Its:   ATLAS RESOURCES, LLC By:   AIC, LLC, its sole member By:  

Atlas Energy Operating Company, LLC, its sole member

By:   Atlas Energy Resources, LLC, its sole member By:  

 

Name:   Its:   ATLAS AMERICA, LLC By:  

Atlas Energy Operating Company, LLC, its sole member

By:  

Atlas Energy Resources, LLC, its sole member

By:  

 

Name:   Its:  

 

4



--------------------------------------------------------------------------------

Gatherer: ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. By:  

Atlas Pipeline Partners GP, LLC, its general partner

By:  

 

Name:   Its:   ATLAS PIPELINE PARTNERS, L.P. By:  

Atlas Pipeline Partners GP, LLC, its general partner

By:  

 

Name:   Its:  

 

5